DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 10-13-21.
Claims 1, 3-4 and 12 are amended.
Claims 12-14 are withdrawn.
Claim 6 is canceled.

Election/Restrictions
This application contains claims 12-14 drawn to an invention nonelected without traverse in the reply filed on 07-07-21.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

     Response to Arguments
Since claim 6 has been canceled, the Rejection of Claim 6 under 35 U.S.C. 112(b), second paragraph, is withdrawn.
Applicant's arguments with respect to claim 1 have been considered but are directed to the newly amended part, and the claims are still under the disclosure of Nagasawa et al. although there are some parts and /or figures adjustments necessitated by the amendment. (See Rejection Set I).
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection (see Rejection Set II).
Rejection Set I:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5 and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagasawa et al. (US20110051386).
Re Claim 1, Nagasawa show and disclose 
A component carrier, comprising: 
a stack (a stack of PCB 2, fig. 1) including an electrically conductive layer structure (upper conductor layers 6a and 6b, fig. 1), having a plurality recesses (recess between conductors, fig. 1), on an electrically insulating layer structure (5, fig. 1), wherein at least one of the plurality of recesses (of 6b, fig. 1) is at least partially filled by a dielectric medium (7a, fig. 1) and at least another one of the plurality of recesses (of 6a, fig. 1) is not filled by the dielectric medium (fig. 1); 
a further electrically insulating layer structure (upper 7b, fig. 1) on the electrically conductive layer structure and on the dielectric filling medium (fig. 4B).
	Re Claim 2, Nagasawa show and disclose
The component carrier according to claim 1, wherein the stack includes a further electrically conductive layer structure (lower conductor layer 6a, fig. 1), having at least one further recess (recess conductors, fig. 1), on an opposing 
Re Claim 4, Nagasawa show and disclose
The component carrier according to claim 1, wherein the dielectric filling medium overfills the recesses (fig. 1) and/or the further dielectric filling medium overfills the at least one further recess (fig. 1).
Re Claim 5, Nagasawa show and disclose
The component carrier according to claim 1, wherein the further electrically insulating layer structure (7b, resin, [0062], fig. 1) is made of the same material like the dielectric filling medium or of another material than the dielectric filling medium (7a, resin with filler 11, [0018], fig. 1).
Re Claim 7, Nagasawa show and disclose
The component carrier according to claim 1, wherein the dielectric filling medium comprises at least one of powder, fluid, filler particles, a paste, and a sheet, in particular a glass free resin sheet (the filler preferably consists of metal particles, thermosetting resin and a hardening agent, or consists of metal particles and thermoplastic resin, [0091]).
Re Claim 8, Nagasawa show and disclose
The component carrier according to claim 1, wherein the dielectric filling medium has a larger thermal conductivity (resin with metal powder, [0091], fig. 
Re Claim 9, Nagasawa show and disclose
The component carrier according to claim 1, wherein the electrically insulating layer structure is a core, in particular a fully cured core (cured core 5, fig. 1).
Re Claim 10, Nagasawa show and disclose
The component carrier according to claim 1, wherein the further electrically insulating layer structure is laminated on the electrically conductive layer structure and the dielectric filling medium (fig. 1).
Re Claim 11, Nagasawa show and disclose
The component carrier according to claim 1, comprising at least one of the following features: the component carrier comprises at least one component (4, fig. 1) being surface mounted on and/or embedded in the component carrier (fig. 1), wherein the at least one component is in particular selected from a group consisting of an electronic component (4, fig. 1), an electrically non-conductive and/or electrically conductive inlay, a heat transfer unit, a light guiding element, an energy harvesting unit, an active electronic component, a passive electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, an actuator, a microelectromechanical system, a microprocessor, a capacitor, a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa.
Re Claim 3, Nagasawa show and disclose
The component carrier according to claim 1,
Nagasawa disclosed claimed invention, except for wherein the dielectric filling medium underfills the recesses and/or the further dielectric filling medium underfills the at least one further recess; since Nagasawa disclosed the dielectric filling medium fills the recesses and/or the further dielectric filling medium fills the at least one further recess (upper and lower 7a, fig. 1 and 2), and there is no specific limit for where the resin layer 7a and 7b are meeting (fig. 2), therefore it would have been obvious to one having ordinary skill in the art to allow the resin layer underfill or overfill in a controllable range, in order to allow the thickness of the resin layer with a design range, and to have an easier process for the electronic device.


Rejection Set II:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takubo et al. (US20020046880).
Re Claim 1, Takubo show and disclose
A component carrier, comprising: 
a stack including an electrically conductive layer structure (conductor layers 13 and 14, fig. 3), having a plurality of recesses (recesses between conductors, fig. 3), on an electrically insulating layer structure (insulating layer 23, fig. 3), wherein at least one of the plurality of recesses is at least partially filled by a dielectric medium (dielectric material filled in recesses between conductors 14, fig. 3) and at least another one of the plurality of recesses is not filled by the dielectric medium (no dielectric material filled in recesses between conductors 13, fig. 3); and a further electrically insulating layer structure (insulating layer 22, fig. 3) on the electrically conductive layer structure and on the dielectric filling medium.
Re Claim 2, Takubo show and disclose
The component carrier according to claim 1, wherein the stack includes a further electrically conductive layer structure (conductor layers 11 and 12, fig. 3) 
Re Claim 4, Takubo show and disclose
The component carrier according to claim 1, wherein the dielectric filling medium overfills the recesses and/or the further dielectric filling medium overfills the at least one further recess (overfills recesses between conductors 12, fig. 3).
	Re Claim 5, Takubo show and disclose
The component carrier according to claim 1, wherein the further electrically insulating layer structure is made of the same material like the dielectric filling medium or of another material than the dielectric filling medium (fig. 3).
Re Claim 7, Takubo show and disclose
The component carrier according to claim 1, wherein the dielectric filling medium comprises at least one of powder, fluid, filler particles, a paste, and a sheet, in particular a glass free resin sheet (resin film, [0003]).
Re Claim 9, Takubo show and disclose
The component carrier according to claim 1, wherein the electrically insulating layer structure is a core, in particular a fully cured core (cured middle core layer 23, fig. 3).
Re Claim 10, Takubo show and disclose
The component carrier according to claim 1, wherein the further electrically insulating layer structure is laminated on the electrically conductive layer structure and the dielectric filling medium (fig. 3).
Re Claim 11, Takubo show and disclose
The component carrier according to claim 1, comprising at least one of the following features: the component carrier comprises at least one component (41 fig. 3) being surface mounted on and/or embedded in the component carrier, wherein the at least one component is in particular selected from a group consisting of an electronic component (IC chip 41, fig. 3), an electrically non- conductive and/or electrically conductive inlay, a heat transfer unit, a light guiding element, an energy harvesting unit, an active electronic component, a passive electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, an actuator, a microelectromechanical system, a microprocessor, a capacitor, a resistor, an inductance, an accumulator, a switch, a camera, an antenna, a magnetic element, a further component carrier, and a logic chip; wherein at least one of the electrically conductive layer structures of the component carrier comprises at least one of a group consisting of copper (copper, [0208]), aluminum, nickel, silver, gold, palladium, and tungsten, any of the mentioned materials being optionally coated with supra- conductive material such as .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takubo et al., in view of Lin et al. (US20190123016).
Re Claim 3, Takubo show and disclose
The component carrier according to claim 1, 
Takubo does not disclose

Lin teaches a device wherein
the dielectric filling medium underfills the recesses and/or the further dielectric filling medium underfills the at least one further recess (dielectric material 112 underfills the recess between conductors 114, fig. 4).
Therefore, it would have been obvious to one having ordinary skill in the art to use dielectric material underfills recesses between conductors as taught by Lin in the electronic device of Takubo, in order to be able to design choice of the thickness of the dielectric material and/or the conductor for the electronic device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20010042637 US-20030102151 US-20210134723 US-20180233553 US-20010003610 US-20010004944 US-6512186 US-6237218.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848